IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43235

STATE OF IDAHO,                                   )   2016 Unpublished Opinion No. 327
                                                  )
       Plaintiff-Respondent,                      )   Filed: January 15, 2016
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
DAVID KEITH BARRETT,                              )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       David Keith Barrett pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of seven years, with a minimum period
of confinement of four years, suspended the sentence and placed Barrett on probation for five
years with the condition that he complete the Wood Pilot Project Court. Barrett admitted to
violating his probation by being discharged from the Wood Pilot Project program. The district
court revoked Barrett’s probation, ordered execution of the original sentence, and retained
jurisdiction. Barrett filed an Idaho Criminal Rule 35 motion, which the district court denied.
After Barrett completed his rider, the district court relinquished jurisdiction. Barrett appeals,
claiming that the district court erred by refusing to grant probation.

                                                  1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Barrett
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Barrett argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Barrett’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2